Citation Nr: 1528288	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  12-15 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability resulting from treatment received at VA for rheumatoid arthritis.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2011 and September 2012 rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the North Little Rock, Arkansas RO.

The Veteran's claim for benefits under § 1151 has previously been characterized as entitlement to compensation under 38 U.S.C.A. § 1151 for a collapsed left lung.  However, a review of the Veteran's statements and the evidence reflects that the Veteran has been claiming compensation under § 1151 for more than just a collapsed left lung.  Specifically, the Veteran has alleged that treatment received at the VA for rheumatoid arthritis caused him additional disability in regards to a collapsed left lung, a rash, loss of teeth, loss of hair, and an inability to perspire.  See, e.g., February 2014 letter from the Veteran.  The Board notes that claims of service connection for loss of hair and an inability to perspire were denied by a final February 2011 rating decision and that a February 2015 rating decision, which is not yet final, declined to reopen these claims of service connection and also denied a claim of service connection for loss of teeth.  However, these rating decisions did not address whether the Veteran was entitled to benefits for these disabilities under § 1151.  Thus, the Board is not precluded from addressing these disabilities in conjunction with the Veteran's pending appeal for benefits under § 1151.  The Board has recharacterized the claim accordingly to ensure that the full extent of the Veteran's claim for benefits under § 1151 is addressed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The issues of entitlement to compensation under § 1151 and entitlement to service connection for PTSD are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a February 2014 statement, prior to promulgation of a decision by the Board, the Veteran, through his representative, withdrew his appeal seeking service connection for rheumatoid arthritis.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal regarding service connection for rheumatoid arthritis have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a February 2014 statement, the Veteran, through his representative, essentially withdrew his claim; stating that he is not claiming service connection for arthritis.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or at a Board hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The Veteran has properly withdrawn his appeal seeking service connection for rheumatoid arthritis.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.  



ORDER

The appeal seeking service connection for rheumatoid arthritis is dismissed.


REMAND

A.  Compensation under § 1151

The Veteran alleges that he is entitled to compensation under § 1151 for additional disabilities he has incurred as a result of treatment received at VA for rheumatoid arthritis.  Specifically, he has alleged that he had a collapsed left lung for six months as a result of misplaced X-rays, and that he incurred permanent lung damage as a result, and that he experienced a rash, loss of teeth, loss of hair, and an inability to perspire as a result of medications, specifically gold therapy, provided for treatment of rheumatoid arthritis.  He has indicated, and the record reflects, that such treatment and potentially delayed diagnosis occurred during the time frame from February 1985 to August 1988.

A July 1985 VA treatment record reflects that a chest X-ray was completed in February 1985 which showed no significant changes.  However, VA later discovered that the X-ray had been mixed up with a different X-ray.  A later report revealed that at the time the Veteran had pleural effusion on the left side.  The Veteran was admitted to VA in July 1985 for thirteen days for further testing and treatment.  During his admission, a chest X-ray revealed localized pleural effusion on the left side, while a thoracentesis revealed a decreased amount of pleural effusion with a small amount of pneumothorax.  It was noted that the pleural effusion was very likely due to rheumatoid arthritis.  The Veteran was given a gold shot with no immediate side effects and he was discharged the next day.

A March 1986 VA treatment record reflects the Veteran had clinically active rheumatoid arthritis with evidence of erosive disease and extraarticular disease (pleural effusion).  He also had a rash secondary to the gold therapy he was receiving that was noted to be improving.  The treatment provider noted that a remittance agent was indicated, since although he had been on gold therapy with good response, he had developed side effects that necessitated discontinuing gold therapy.  He was started on a new drug and was informed of several side effects including rash, pruritis, and bone marrow suppression.

An August 1988 VA treatment note indicates that July 1988 chest X-ray results revealed scarring of the left lung lobe.  It was noted that the Veteran had experienced oral ulcerations and alopecia after two months of gold therapy and that such treatment had been halted.  It was also noted that he had been treated with Feldene, Naprosen, Motrin, Penicillamine, and Prednisone.  

August 2000 VA chest X-ray results reflect left sided pleural thickening due to prior rheumatoid pleuritis.  June 2013 VA chest X-ray results reflect hyperexpanded lung fields with pleural scarring and thickening that involved the left costophrenic angle and posterior phrenic angle on the left.  November 2013 VA chest X-ray results show pleural density in the left costophrenic angle of the lung.  It was noted that these results were unchanged from studies as far back as thirteen months previously, and that the results presumably represented scarring, and not fluid.

The Veteran has submitted statements regarding the observable symptoms of loss of hair, inability to perspire, and loss of teeth.  See, e.g., July 2010 VA Form 21-4138, Statement in Support of Claim.  He also submitted several statements in August 2010 from his sons, daughter, and a longtime friend attesting to their observation of his symptoms.  The Veteran, his children, and his longtime friend are competent to provide evidence regarding symptoms and facts and circumstances that they can observe and describe.  38 C.F.R. § 3.159(a)(2).  For purposes of this remand, the Board finds these statements to be credible.

A January 2010 VA opinion concludes that the Veteran's rheumatoid disease was recognized at a reasonable time and that the Veteran was treated with medications that were well recognized as accepted therapy for rheumatoid arthritis.  The examiner noted that the Veteran underwent a pleurocentesis after special images of the lungs revealed layering of fluid and that those tests were analyzed properly.  The examiner stated that an August 1988 note revealed that he had side effects of alopecia and oral ulcers after gold therapy.  The examiner acknowledged the Veteran had side effects from medications taken for treatment of rheumatoid arthritis, but indicated that using medications that treat the disease rather than the symptoms may cause side effects.  She noted that rheumatoid arthritis is a serious disease of not only the joints and that medication can prolong life and mobility.  The examiner concluded that there was no fault in the treatment the Veteran's VA doctors provided to him.  

This opinion is insufficient for the Board to rely on for several reasons.  First, it does not address the misplaced chest X-rays from February 1985 and the effect, if any, of the potentially delayed diagnosis of pneumothorax and pleural effusion.  Additionally, it does not adequately address all of the Veteran's alleged additional disabilities, including loss of teeth and inability to perspire.  

As further medical questions remain regarding the claim for benefits under § 1151, remand for an examination and opinion is necessary. 

B.  PTSD

A September 2012 rating decision, in pertinent part, denied service connection for PTSD.  In November 2012, the Veteran filed a notice of disagreement (NOD) with this decision.  Since the AOJ has not yet issued a statement of the case (SOC) in this matter, the Board must remand the claim for such issuance.  38 C.F.R. § 19.9(c); see Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Issue an SOC as to the issue of entitlement to service connection for PTSD.  Advise the Veteran of his appeal rights.  If an appeal is perfected in this matter, the case should be returned to the Board, if otherwise in order.

2.  Schedule the Veteran for an appropriate VA examination to assess any additional disabilities related to treatment received at VA for rheumatoid arthritis from February 1985 to August 1988.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request. 

The examiner should specifically address the following questions:

(A) (1)  Is it at least as likely as not (50 percent probability or greater) that VA failed to timely identify pneumothorax and pleural effusion of the left lung in or around 1985? 

(2)  If yes, then is it at least as likely as not (50 percent probability or greater) that the Veteran experienced additional disability that probably would have been avoided if timely diagnosis had been rendered? 

(B)  Is it at least as likely as likely as not (50 percent probability or greater) that the Veteran incurred additional disability, to include, but not necessarily limited to, disabilities of pneumothorax, pleural effusion, pleural scarring, and pleural thickening of the left lung, a rash, loss of hair, loss of teeth, and inability to perspire, as a result of VA medical care, including medications prescribed, during the time period from February 1985 to August 1988? 

For purposes of responding to question (B), the examiner is asked to consider the Veteran's July 2010 statements and August 2010 statements of his sons, daughter, and friend regarding observable symptomatology.   

(C)  If additional disability or disabilities exist, is it at least as likely as not (50 percent or greater) that the proximate cause of such disability or disabilities was carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in providing treatment or medication for rheumatoid arthritis? 

In determining whether the proximate cause of a disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, please discuss if VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

(D)  If additional disability or disabilities exist, is it at least as likely as not (50 percent or greater) that such was due to an event not reasonably foreseeable? 

In determining whether an event is not reasonably foreseeable, the standard is what a "reasonable health care provider" would have considered to be an ordinary risk of treatment that would be disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32, which requires the primary health care provider to explain the reasonably foreseeable risks associated with the surgery or treatment being provided. 

A report of the opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue seeking entitlement to benefits under § 1151 for additional disability resulting from treatment received at VA for rheumatoid arthritis.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental SOC and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


